DETAILED ACTION
Receipt of Arguments/Remarks filed on October 17 2022 is acknowledged. Claims 1 and 10 were/stand cancelled. Claim 13 was amended. Claims 30-38 were added.  Claims 2-9 and 11-38 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9, 10-17 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2004, cited in the Office action mailed on May 19 2022) as evidenced by Hofer (Polymer Science: A comprehensive Reference, 2012, cited in the Office action mailed on May 19 2022).
Applicant Claims
The instant application claims rally administered pharmaceutical composition, comprising: a plurality of hollow particles each comprising a shell surrounding the hollow having 1% - 50% of a particle volume, the shell having a thickness of not less than 10 pm and comprising a polymer and a medicament which is released from the hollow particles after oral administration to a subject wherein the hollow particle has a particle shell strength of not less than 2.0 mPa and the polymer is included in an amount of 5 to 50 wt% per 100 wt% of the hollow particle.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sato et al. is directed to the in vitro evaluation of floating and drug releasing behaviors of hollow microspheres (microballoons) prepared by the emulsion solvent diffusion method. Exemplified are microballoons established by Kawashima et al. comprising a drug (0.1 to 1.0 g), polymer (1.0 g) and monostearin (0.5 g).  Monostearin is taught as a wall membrane-reinforcing agent.  Drugs utilized were aspirin, salicylic acid, ethoxybenzamide, indomethacin or riboflavin (page 236, section 2.1 and 2.2).  Roundness of the microballoons was measured.  When the roundness of the microballoons was close to 1, the microballoons closely resembled spherical particles (page 236, section 2.4.4).  Microballoons having diameters of between 500 and 1000 microns with a shell thickness of between 100 and 200 microns is taught (page 237, section 3.1).  Figure 1 shows the scanning electron microphotograph of the microballoon with the hollow core.  Polymers utilized are Eudragit S100 (figure 2).  Roundness ranges from 1.11 to 1.61 (table 1).  Use of HPMC (hydroxy propylmethyl cellulose) to increase bioavailability of riboflavin is taught (see table 2 and conclusions).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Sato et al. teaches hollow particles made from polymer and drug, Sato et al. only exemplifies an overlapping particle volume and concentration of drug and polymer.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the hollow particle volume, Sato et al. teaches diameters of 500 to 1000 microns with a thickness of between 100 and 200 microns.  This corresponds to a particle volume (utilizing the formula found on page 36 of the instant specification) of 21%-73% as calculated by the examiner (500 micron diameter with 200 shell thickness to 1000 micron diameter with 100 micron shell thickness).  This overlaps the instantly claimed 1 to 50% of claim 1and 1-30% of claim 30.  Regarding the percentage of the shell thickness of claims 32-33, using the formula on page 37 of the instant specification, Sato et al. teaches a percentage of shell thickness of 10% (100 microns thickness shell and 1000 microns of microballoon) to 40% (200 micron shell thickness and 500 micron of microballoon) which overlaps the instant claims 31-32.
Regarding the claimed amount of polymer, based on the exemplified formulations, the drug is present in an amount from 6.2 to 40% and the polymer is present from 40%-62.5% which overlaps with the concentration of claim 2 and 13.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  
Regarding the claimed shell strength, Sato is silent.  However, Sato et al. teaches the inclusion of monostearin which is taught as a well membrane-reinforcing agent.  Sato et al. teaches the formation of hollow microspheres with an overlapping particle volume, the same shell thickness and an overlapping concentration of polymer.  Therefore, although Sato et al. does not disclose all the characteristics and properties of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Sato et al.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not inherent.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.
Regarding the claimed amount of medicament in claims 3-4, 13-15, Sato et al. exemplifies an amount falling within this scope.  Regarding claims 5-6 and 16-17, Sato et al. exemplifies an amount lower than that instantly claimed.  Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). While the exact concentration is not disclosed by Sato et al., it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of these particular concentrations of medicament of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	Regarding claims 7-8, firstly Sato et al. exemplifies the use of Eudragit S100 which is an enteric polymer.  Secondly, other embodiments such as those found in table 1, includes both Eudragit S100 and HPMC.  This example utilizes S100/HPMC in a 9/1 ratio with riboflavin in 0.1g.  This corresponds to the HPMC being present in an amount of about 6% reading on the instantly claimed water soluble polymer.  
	Regarding claim 9, Sato et al. teaches a roundness of the particles which overlap the instantly claimed aspect ratio.  
	Regarding claim 11, the diameter of the particles are 500-1000 microns with the shell thickness being from 100-200 microns.  This corresponds to a hollow diameter of 300-900 microns which reads on a diameter of not less than 10 microns.  
	Regarding claim 12, Sato et al. exemplifies the inclusion of monostearin (aka glycerol monostearate).  As evidenced by Hofer, glycerol monostearate is an antistatic agent (page 371, left column).  The monostearin is present in 0.5 g corresponding to a concentration of 20-31.25% reading on the concentration of claim 13.  
	Regarding claim 29, Sato et al. expressly teaches in section 2.1 that aspirin and salicylic acid are water soluble.  
	Regarding claims 33-38, the diameter of the particles are 500-1000 microns with the shell thickness being from 100-200 microns.  This overlaps the diameter of the hollow of claims 36-38.  This overlaps with the particle size of claim 33.  This diameter is higher than the particle size of claims 34-35.  Note: MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).  MPEP 2144.04.

Claims 2-9, 11-19, 26-27 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. as evidenced by Hofer as applied to claims 2-9, 11-17 and 29-38 above and in view of Altenburger et al. (USPGPUB No. 20100209480, cited in the Office action mailed on 1/1/21).
Applicant Claims
	The instant application claims the composition is in a capsule.  The instant application claims the composition in the form of a tablet.  The instant application claims the hollow particles further has an external coating.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Sato et al. are set forth above.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Sato et al. teaches hollow solid particles, Sato et al. does not teach placing the granules in a capsule or tablet.  Sato et al. does not teach coating the granules.  However, these deficiencies is cured by Altenburger et al.
	Altenburger et al. is directed to galenical formulations of organic compounds.  It is taught that multiparticulates such as granules can be filled into capsules or can be compressed into tablets (paragraph 0054).  The multiparticulates have a modified release coating.  The multiparticulates can comprise different modified release coatings in order to provide different modified release profiles (paragraph 0059).  Also taught are film coatings which are known and commerically available and can be made according to known methods (paragraph 0103).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato et al. and Altenburger et al. and place the solid particles of Sato et al. into a capsule or compress into tablets.  One skilled in the art would have been motivated to do this in order to delivery multiple particulates at a time as taught by Altenburger et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato et al. and Altenburger et al. and coat the granules.  One skilled in the art would have been motivated to utilize a modified release coating in order to affect the release rate or a film coating which are known and commercially available as taught by Altenburger et al.
Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 2-9, 11-17, 20-25 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. as evidenced by Hofer as applied to claims 2-9, 11-17 and 29-38 above and in view Junyaprasert et al. (Drug Delivery, 2008, cited in the Office action mailed on May 19 2022).
Applicant Claims
	The instant application claims the hollow particles have an average particle size of 50 µm - 1000 µm and a particle size distribution width as defined by D90/D10 of not greater than 6.0.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Sato et al. are set forth above.  Sato et al. teaches an overlapping particle size.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	 Sato et al. is silent to the particle size distribution as defined by the claims.  However, this deficiency is cured by Junyaprasert et al. 
	Junyaprasert et al. is directed to the floating properties and release characteristics of hollow microspheres of Acyclovir.  Taught is the preparation of hollow microspheres as previously reported by Kawashima.  Eudragit S 100 was used (pages 332-333).  The Span value is a statistical parameter useful to evaluate the particle size distribution and calculated applying the following equation:

    PNG
    media_image1.png
    61
    167
    media_image1.png
    Greyscale
 (page 333).  The Span of the particles ranges from 1.6 to 2.38 depending on drug concentration (table 2).  It is taught that the size of the hollow microspheres increase when drug-to-polymer ratio increase due to the higher viscosity of the internal phase when increasing the drug concentration.  The narrow size distribution of all microspheres was indicated by the low span (page 335).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato et al. and Junyaprasert et al. and have a particle size distribution width (D90/D10) within the range claimed.  One skilled in the art would have been motivated to expect this particle size distribution with the particles of Sato et al. as Junyaprasert et al. teaches the formation of hollow particles in the same manner as Sato et al. with the same polymer.

Claims 2-9 and 11-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. as evidenced by Hofer as applied to claims 2-9, 11-17 and 29-38 above and in view of Altenburger et al. and Junyaprasert et al.
Applicant Claims
	The instant application claims the hollow particles have an average particle size of 50 µm – 1000 µm and a particle size distribution width as defined by D90/D10 of not greater than 6.0.  The instant claims the hollow particles further has an external coating.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Sato et al. are set forth above.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
The teachings of Junyaprasert et al. and Altenburger et al. are set forth above.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato et al., Altenburger et al. and Junyaprasert et al. and have a particle size distribution width (D90/D10) within the range claimed.  One skilled in the art would have been motivated to expect this particle size distribution with the particles of Sato et al. as Junyaprasert et al. teaches the formation of hollow particles in the same manner as Sato et al. with the same polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato et al. and Altenburger et al. and coat the granules.  One skilled in the art would have been motivated to utilize a modified release coating in order to affect the release rate or a film coating which are known and commercially available as taught by Altenburger et al.

Response to Arguments
Applicants’ arguments filed October 17 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) the specification establishes that the present inventors have conducted intensive studies and found that a medicament containing particle having sufficient particle strength, good disintegration properties, dissolution control can be produced.  It is stated that the medicament powder and polymer are mixed and agitating granulating the mixture while spraying a solvent capable of dissolving the polymer.  The specification includes examples of drug-containing hollow particles.  It is argued that claim 2 requires the particle to have a shell strength of not less than 2.0 MPa.  The Office acknowledges that Sato is silent but argues that the examiner has a reasonable basis to believe the properties are present.  It is argued that the office merely provides a basis for a certain belief and the inherency argument is not supported.  Applicants point to MPEP 2112 which indicates that the examiner must provide rationale or evidence to show inherency.  It is argued that production method of Sato is different than the instant specification.  
Regarding Applicants first argument, the instant specification on page 37 states that while the shell thickness can be freely determined, when the shell thickness is 
small, the strength of the particle becomes weak. The shell thickness of the present invention is preferably not less than 10 µm, more preferably not less than 15 µm, further preferably not less than 20 µm, most preferably not less than 30 µm.  Sato et al. teaches a shell thickness of between 100 and 200 microns which is not less than the most preferable embodiment of 30 µm.  Since the shell thickness is not small, it is not expected to be weak.  Sato et al. also teaches the inclusion of monostearin which is taught as a wall membrane-reinforcing agent which would be expected to further aid in the strength of the shell.  Sato et al. teaches the formation of hollow microspheres with an overlapping particle volume, the same shell thickness and an overlapping concentration of polymer.  This is the reason why the examiner has a reason to believe that the hollow microspheres of Sato et al. have the same or similar strength.  Applicants have not demonstrated the unexpectedness nor the criticality of the claimed shell strength. Nor have Applicants indicated how the particles of Sato et al. could be compared to the declaration previously submitted.  
	Applicants argue that (2) the particles of Sato were intentionally sampled and does not satisfy the particle size limitation of instant claim 34.
	Regarding Applicants second argument, while Sato does not expressly teach the particle size of this new limitation, as indicated above, selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).  MPEP 2144.04.  Since Applicants have not demonstrated the criticality of the claimed particle size, the claimed particle size is deemed obvious.  
	Applicants argue that (3) Altenburger and Junyaprasert do not remedy the deficiencies of Sato et al. 
	Regarding applicants’ third argument, the rejections are maintained as Applicants arguments over Sato et al. are not persuasive for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616